Citation Nr: 1103930	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-22 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected loss of motion of the right (dominant) wrist.  

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a fracture of the proximal head of 
the right first metacarpal joint (also referred to as residuals 
of right thumb fracture.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from June 1955 to November 
1957.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from the October 2007 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania which denied a disability evaluation 
greater than 30 percent for service-connected loss of motion of 
the wrist, and a disability evaluation greater than 20 percent 
for residuals of a fracture of a proximal head of the first 
metacarpal.  

In December 2009, the Veteran testified at a personal hearing, 
conducted via videoconferencing, before the undersigned Acting 
Veterans Law Judge.  A copy of the transcript of that hearing has 
been associated with the Veteran's claims folder.  

In July 2010, the Board remanded the Veteran's increased rating 
claims for further procedural and evidentiary development.  
Specifically, the Board requested that the RO schedule the 
Veteran for a VA examination to determine the nature and extent 
of his service-connected disorders and obtain the Veteran's 
updated treatment records from the VA Medical Center located in 
Pittsburgh, Pennsylvania.  

In July 2010, the VA Appeals Management Center (AMC) provided the 
Veteran with a letter informing him that he would be scheduled 
for an examination in connection with his appeal at the VA 
medical facility nearest to him.  The AMC subsequently initiated 
a request to have the Veteran scheduled for a VA examination of 
his right hand, wrist, and thumb.  The examination was completed 
in August 2010, and copies of the VA examination reports as well 
as the Veteran's updated VA treatment records have been 
associated with the Veteran's claims file.  The AMC subsequently 
readjudicated the claim in the September 2010 Supplemental 
Statement of the case (SSOC).  

Thus, the agency of original jurisdiction has complied with all 
of the Board's remand instructions.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  See also Dyment v. West, 13 Vet. 
App. 141, 146- 47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand instructions 
were substantially complied with).


FINDINGS OF FACT

1.  The Veteran's service-connected loss of motion of the wrist 
is not manifested by impairment of the ulna, impairment of the 
radius, loss of supination and pronation, or ankylosis.  

2.  The Veteran's service-connected residuals of right thumb 
fracture is not shown to be manifested by ankylosis or functional 
loss equivalent to amputation of that digit; it does not affect 
the functioning of the other fingers of the right hand, and does 
not interfere with the overall function of the right hand.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
evaluation for service-connected loss of motion of the right 
wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 
4.71a, Diagnostic Codes 5003-5214 (2010).

2.  The criteria for an evaluation greater than 20 percent for 
service-connected residuals of right thumb fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5224, 5228 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence that 
claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service connection 
claim, VA is required to review the evidence presented with the 
claim and to provide the claimant with notice of what evidence 
not previously provided will help substantiate his/her claim.  
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the Veteran filed his claim seeking an increased rating for 
his service-connected right wrist and thumb disorders in June 
2007.  A letter dated in July 2007 satisfied the duty to notify 
provisions concerning an increased rating claim.  In particular, 
the correspondence informed the Veteran of the need for evidence 
of a worsening of his service-connected disorders.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA 
notice in a claim for increased rating need not be "veteran 
specific").  The Veteran was informed of the types of evidence 
that could substantiate his claims, such as medical records or 
lay statements regarding personal observations.  He was asked to 
provide information as to where he had been treated for his 
service-connected disabilities and informed that VA was 
responsible for obtaining any federal records, VA records, and a 
medical examinations, if necessary.  

The Board notes that the July 2007 VCAA letter also notified the 
Veteran of how VA determines disability ratings and effective 
dates at the time of the initial adjudication of his claims.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  As such, 
there is no timing error with respect to VCAA notification.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, private treatment 
records, and VA medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  Indeed, at no time has the Veteran referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to his claim.  

The duty to assist includes obtaining a medical 
examination/opinion when such is necessary to make a decision on 
the claim, as defined by law.  VA examinations with respect to 
the issue on appeal were obtained in July 2007 and August 2010.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are adequate, as they were 
predicated on a review of the Veteran's medical records, an 
interview of the Veteran and a discussion of his medical history, 
and the examinations fully address the rating criteria that is 
relevant to rating the disability in this case.  Although the 
July 2007 VA examiner did not have the claims file to review, the 
Veteran's subjective complaints and the objective findings were 
recorded, and the Veteran was afforded a subsequent VA 
examination in which the claims file was reviewed.  Thus, there 
is adequate medical evidence of record to make a determination in 
this case.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination concerning the issue 
on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome here, the Board finds that any such failure is harmless.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Merits of the Claim

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the scheduler criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.  

      A.  Loss of Motion of Right Wrist

The Veteran is currently assigned a 30 percent disability rating 
for his loss of motion of the right wrist pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5214 (2010) (hyphenated diagnostic 
codes are used when a rating under one diagnostic code requires 
use of an additional diagnostic code to identify the basis for 
the evaluation assigned, the additional code is shown after the 
hyphen).  

The rating criteria for evaluating degenerative arthritis is set 
forth in 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  The 
Board notes that Diagnostic Code 5003 has maximum rating criteria 
of 20 percent, so the Veteran could not receive a higher rating 
under this code.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  The 
Veteran is right-handed and as such, major, as opposed to minor, 
hand disability ratings are applicable.  38 C.F.R. § 4.69.  

At the outset, the Board notes that service connection has also 
been granted for residuals of the right thumb fracture.  Separate 
disability ratings may only be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other conditions.  See Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).  As such, the manifestations of the 
fractured thumb cannot be considered in the evaluation of the 
Veteran's loss of motion of the wrist.  

Pursuant to Diagnostic Code 5214, a 50 percent rating is assigned 
for ankylosis of the major wrist when such is unfavorable, in any 
degree of palmar flexion, or with ulnar or radial deviation.  A 
40 percent evaluation is assigned for ankylosis of the major 
wrist when there is ankylosis in any other position except 
favorable.  A 30 percent evaluation is assigned for ankylosis of 
the major wrist that is favorable in 20 to 30 degree 
dorsiflexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2010).  

Diagnostic Code 5215 provides for evaluating limitation of motion 
of wrist.  Where dorsiflexion is less than 15 degrees or palmar 
flexion is limited in line with the forearm in either the major 
or minor hand, a 10 percent rating is provided; this is the 
maximum schedular rating for limitation of wrist motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5215 (2010).  

The Board notes that there are additional diagnostic codes for 
the evaluation of wrist and forearm disabilities.  However, the 
medical evidence does not indicate the Veteran's service-
connected disabilities include any of the wrist and forearm 
disorders shown from Diagnostic Codes 5205-5213.  In addition, 
Diagnostic Code 5215 has a maximum rating criteria of 10 percent, 
so the Veteran could not receive a higher rating under this 
codes.  For those reasons, the Board finds that Diagnostic Code 
5214 is the most appropriate code for evaluating the right wrist 
disability.  

For VA purposes, full wrist dorsiflexion or extension is 0 to 70 
degrees.  Full wrist palmar flexion is 0 to 80 degrees.  Full 
wrist ulnar deviation is 0 to 45 degrees.  Full wrist radial 
deviation is 0 to 20 degrees.  Full forearm pronation is from 0 
to 80 degrees.  Full forearm supination is from 0 to 85 degrees.  
38 C.F.R. § 4.71, Plate I (2010).  

Ankylosis is defined as immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia 
and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis 
is "stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint," citing 
Stedman's Medical Dictionary 87 (25th ed. 1990).  

The Veteran maintains that his service-connected right wrist 
disorder is more severe than the current 30 percent rating 
indicates.  In particular, throughout the appeal period, the 
Veteran has described limited ability to move his wrist or 
conduct activities of daily living using his right hand.  He 
states that he "can't do anything with [his right hand]" as a 
result of his right wrist and thumb disabilities.  See December 
2009 Hearing Transcript, p. 5.  After carefully reviewing the 
evidence, the Board finds that the preponderance of the evidence 
is against a disability rating in excess of 30 percent for the 
loss of motion of the wrist.  Despite the Veteran's complaints of 
sharp pain in his wrist, which, on a scale of one to ten (one 
being the least pain and ten being the most), he rated at a ten, 
the objective medical evidence of record, while reflecting 
significant limitation of motion, simply does not show that the 
Veteran has right wrist ankylosis.  In this regard, the Board 
notes that the Veteran's medical records do not contain a 
diagnosis of ankylosis of the wrist.  

The July 2007 and August 2010 VA examination reports reflect the 
Veteran's complaints of stabbing-like pain in his right wrist 
which radiates into his fingers and hand.  During both 
examinations, the Veteran provided his medical history and 
explained that he crushed his right hand and wrist between two 
pieces of metal while working on machinery in service, and that 
his right wrist condition has progressively grown worse since 
this time.  

During his July 2007 VA examination, the Veteran reported to 
experience pain on a daily basis in his right wrist and hand, 
which flares up and reaches a pain threshold of ten, (on a scale 
of one to ten) whenever he attempts to use this hand.  The 
Veteran reported to have warmth, tenderness, swelling, stiffness 
and weakness in his right wrist, and stated that he is unable to 
bend his wrist up or down.  He also complained of instability in 
his right hand, adding that he drops items whenever he attempts 
to pick them up.  Upon physical examination, the Veteran was 
shown to have dorsiflexion to 10 degrees, palmar flexion to 10 
degrees, ulnar deviation to 10 degrees and radial deviation to 5 
degrees with extreme pain.  The examiner noted that the Veteran 
was unable to perform repetitive range of motion exercises due to 
extreme pain, and that he did not wear a wrist brace or use any 
form of assistive device.  

A July 2009 VA treatment record reflects that the Veteran did 
wear a wrist brace, which helped his condition.  The physician 
also noted that the Veteran's wrist was not ankylosed.  

During his August 2010 VA examination, the Veteran explained that 
he began experiencing decreased dexterity, grip strength and 
lifting strength and increasing pain in his right hand and wrist 
in 1998, all symptoms that have grown worse since this time.  
According to the Veteran, he currently has no use of his right 
hand or wrist whatsoever and is incapacitated as a result of his 
pain.  He claims that he is unable to conduct certain activities 
of daily living using his right hand and wrist, to include 
feeding, washing, bathing or toileting himself.  He also informed 
the examiner that he cannot grip items with his right hand and 
that he no longer experiences flare-ups because the pain is 
constantly there.  The examiner noted that the Veteran had 
consulted with a plastic hand surgeon specialist at the VA and 
was being treated conservatively with a wrist splint.  

Upon physical examination, the examiner noted that the Veteran 
had a "great deal of synovitis at the radiocarpal joint 
dorsally" and displayed "very limited range of motion."  In 
this regard, the Veteran was shown to have extension in his wrist 
ranging from 0 to 3 degrees upon active range of motion, and 0 to 
7 degrees during passive range of motion.  The Veteran was also 
shown to have 3 degrees to 5 degrees of active radial deviation, 
3 degrees to 7 degrees of passive radial deviation, and he was 
unable to ulnarly deviate and was at negative 3 degrees of ulnar 
deviation.  The examiner indicated that while the Veteran's 
initial range of motion in his wrist and hand was limited by 
pain, he did not show signs of increased pain, weakness, 
fatigability, incoordination or change in his range of motion 
upon repetitive use.  The Veteran also underwent X-rays of his 
hand and wrist, the results of which showed significant arthritis 
at the radiostyloid and scaphoid joint, as well as significant 
midcarpal and pisotriquetral arthritis.  Based on his assessment, 
the examiner found the Veteran to be "very disabled secondary to 
the pain he has from his arthritis," noting that while surgical 
treatment is an available option which would help alleviate the 
pain, the Veteran has chosen not to take pursue this course of 
treatment.  The examiner opined that the Veteran does not have 
wrist ankylosis, his hand and wrist do not show any sign of 
fatigability or incoordination, and it is mainly severe pain 
which has lead to his weakened grip.  

In considering the Veteran's right wrist pain, as well as his 
decreased range of motion which subsequently affects his 
activities of daily living, the RO awarded him a 30 percent 
disability rating under the provisions of Diagnostic Code 5214, 
despite the fact that examination results reflected limited range 
of motion and no evidence of wrist ankylosis.  In essence, the RO 
evaluated the Veteran's right wrist disability as most closely 
approximating the criteria for favorable ankylosis.  In order for 
the Veteran to receive an evaluation in excess of 30 percent, 
there must be evidence of unfavorable ankylosis.  According to 
the objective medical evidence of record, the Veteran does not 
have wrist ankylosis.  While the Veteran has significantly 
reduced range of motion, these findings do not indicate that the 
Veteran's joint is immobile or fixed in place.  Therefore, the 
Board finds that a disability evaluation in excess of 30 percent 
for the right wrist condition is not warranted.  

The Board has also considered, along with the scheduler criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  38 C.F.R. 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, 
an increased evaluation for the Veteran's service-connected loss 
of motion of the right wrist is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
Veteran's symptoms have already been contemplated by the 30 
percent rating already assigned.  In this regard, the Board 
observes that the Veteran complained of increasing pain, 
swelling, stiffness, tenderness and weakness in his right wrist.  
The Veteran denied any flare-ups stating that these symptoms are 
constant.  However, the effect of the weakness, stiffness, 
swelling and pain in the Veteran's wrist are contemplated in the 
currently assigned 30 percent disability evaluation under 
Diagnostic Code 5214.  Indeed, the December 2004 and October 2007 
rating decisions, as well as the June 2009 SOC, and the September 
2009 and September 2010 SSOCs specifically contemplated and 
discussed this pain, weakness, decreased range of motion and 
overall functional loss in the grant of the 30 percent disability 
evaluation under Diagnostic Code 5214.  The Veteran's complaints 
do not, when viewed in conjunction with the medical evidence, 
tend to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Although the July 2007 VA examination report 
reflects that repetitive range of motion testing was not 
conducted due to the Veteran's pain, the August 2010 VA 
examination report shows the Veteran was able to participate in 
repetitive range of motion exercises.  Indeed, the examiner noted 
that the Veteran did not have increased pain, weakness, 
fatigability, incoordination or any reduction in his range of 
motion upon repetition.  

Additionally, as the record contains no evidence showing that the 
Veteran is entitled to a higher rating for his service-connected 
loss of motion of the right wrist at any point during the instant 
appeal, no staged ratings are appropriate.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board finds that 
the current 30 percent evaluation is appropriate for the entirety 
of the rating period.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

The Board has also considered whether a higher evaluation would 
be in order under other relevant diagnostic codes.  Thus, the 
Board has considered the propriety of assigning a higher, or 
separate, rating under another diagnostic code.  See Tedeschi v. 
Brown, 7 Vet. App.  The Board notes that other diagnostic codes 
for disabilities of the wrist and forearm provide for ratings 
greater than 30 percent.  However, there is no evidence of 
nonunion of the ulna and radius (Code 5210), impairment of either 
the ulna or radius with loss of bone substance or deformity 
(Codes 5211 and 5212), or of the hand being fixed in supination 
or hyperpronation (Code 5213).  See Butts v. Brown, 5 Vet. App. 
532 (1993) (choise of diagnostic code should be upheld if 
supported by explanation and evidence).  

Thus the Board finds that the Veteran is not entitled to an 
evaluation in excess of 30 percent for his service-connected loss 
of motion of the right wrist.  38 C.F.R. § 4.71a, Diagnostic Code 
5214 (2010).  

      B.  Residuals of Right Thumb Fracture

The Veteran contends that his service-connected residuals of 
right thumb fracture are more severe than the current 20 percent 
rating indicates.  In particular, throughout the entire appeal 
period, he has described pain and limited range of motion of this 
extremity.  

He is currently assigned a 20 percent disability evaluation for 
his service-connected residuals of a fracture of the proximal 
head of the right first metacarpal joint pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5224-5010.  

The rating criteria for evaluating traumatic arthritis is set 
forth in 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  Under 
that diagnostic code, traumatic arthritis is to be evaluated as 
degenerative arthritis pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  The Board notes that Diagnostic Codes 5003 and 5010 
have maximum rating criteria of 20 percent, so the Veteran could 
not receive a higher rating under these codes.  

Under Diagnostic Code 5224, a 10 percent disability evaluation is 
contemplated for favorable ankylosis of the major or minor thumb.  
A 20 percent disability evaluation is warranted for unfavorable 
ankylosis of the major or minor thumb.  A note following the 
criteria indicates that consideration should also be given to 
whether an evaluation as an amputation is warranted and whether 
an additional evaluation is warranted for resulting limitation of 
motion of other digits or interference with the overall function 
of the hand.  Under Diagnostic Code 5228, a maximum of 20 percent 
is assigned for limitation of motion of the thumb with a gap of 
more than two inches (5.1 cm) between the thumb pad and the 
fingers, with the thumb attempting to oppose the finger.  As 
such, the Veteran could not receive a higher rating under this 
code.  

Also for consideration are the questions of whether amputation is 
warranted and whether an additional rating is warranted for 
resulting limitation of motion of the other digits or 
interference with the overall function of the hand.  38 C.F.R. 
§ 4.71a, Note following DC 5224 (2010).  See also 38 C.F.R. § 
4.71a, Note 4(i) preceding DC 5216 (2010) (which stipulates that, 
if both the carpometacarpal and interphalangeal joints are 
ankylosed, and either is in extension or full flexion, or there 
is rotation or angulation of a bone, the resulting disability 
will be evaluated as amputation at the metacarpophalangeal joint 
or through the proximal phalanx).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher evaluation for his fractured 
thumb.  The medical evidence of record does not show that the 
Veteran requires an amputation of his thumb or that the 
disability of his right thumb results in functional impairment 
congruent with amputation of the digit.  In fact the medical 
evidence of record does not show him to have unfavorable 
ankylosis of the thumb.  

During the July 2007 VA examination, the Veteran relayed his 
difficulty conducting certain daily activities, to include 
bathing, conducting his chores, and participating in recreational 
activities, as a result of his disability.  The examiner noted 
that the Veteran did not display any tenderness with palpation 
over the metacarpophalangeal (MC), distal interphalangeal (DIP), 
and proximal interphalangeal (PIP) joints of the fingers.  Upon 
physical examination, the Veteran was shown to have 0 to 80 
degrees of flexion in all MC joints, and 0 to 90 degrees of 
flexion in all PIP joints.  With respect to the DIP joint, the 
Veteran's range of motion was shown to be 0 to 45 degrees in the 
index finger, 0 to 60 degrees in the long finger, 0 to 80 degrees 
in the ring finger and 0 to 90 degrees in the DIP joint of the 
fifth finger.  The examiner also found him to have flexion to 30 
degrees in the DIP joint of the thumb.  

While the Veteran experienced pain at the end of the initial 
range of motion exercise, there was no evidence of pain or 
limitation/reduction of motion following repetitive motion.  
There was also no evidence of increased weakness, or decreased 
endurance or incoordination following repetitive range of motion 
of the fingers.  

When attempting to touch his fingers to his thumb, the fifth 
finger was 5 centimeters from the thumb, the fourth finger was 2 
centimeters from the thumb, and the long finger and index finger 
were able to touch the thumb.  When making a fist, all the 
fingers were approximately 0.25 centimeters above the palmar 
crease and were not touching the palmar crease.  

During the August 2010 VA examination, the Veteran's range of 
motion of the metacarpophalangeal joint in the right thumb was 
shown to be 0 to 30 degrees passively and his range of motion in 
the interphalangeal joint in the right thumb was shown to be 0 to 
30 degrees passively.  According to the examiner, the Veteran is 
unable to flex much in his thumb due to the pain it causes the 
carpometacarpal (CMC) joint.  It was noted that while he is 
unable to actively oppose his thumb, he can passively do so, with 
significant pain due to his CMC arthritis.  He is able to touch 
his thumb to his fingers passively, and can touch his thumb to 
his index and middle finger actively, but not his fourth or fifth 
finger actively.  The Veteran experienced pain upon initial range 
of motion, but there was no increased pain, weakness, 
fatigability, incoordination or limitation/reduction in his range 
of motion upon repetition.  X-ray findings reflect that the 
Veteran has "significant CMC arthritis and moderate 
[metacarpophalangeal] arthritis."  

The examiner diagnosed the Veteran with radiocarpal and CMC joint 
arthritis and indicated that with regard to his thumb disability, 
the Veteran was very disabled secondary to the pain that he has 
from his arthritis.  He opined that the right thumb fracture does 
not result in functional impairment congruent with amputation of 
the digit, that the Veteran's ability to use his right and wrist 
is mainly limited by pain, and it is this severe pain which leads 
to his weakened grip.  He noted that the Veteran's hand and wrist 
did not show any evidence of fatigability or incoordination, and 
either a CMC arthroplasty or fusion would help eliminate the pain 
and improve the function of the Veteran's hand and wrist.  

In considering the Veteran's right thumb pain, as well as the 
functional loss associated with the pain, the RO awarded him a 20 
percent disability rating under the provisions of Diagnostic Code 
5224, despite the fact that examination results reflected limited 
range of motion and no evidence of unfavorable ankylosis.  In 
essence, the RO evaluated the Veteran's right thumb fracture as 
most closely approximating the criteria for unfavorable 
ankylosis.  In order for the Veteran to receive an evaluation in 
excess of 20 percent, the medical evidence must show that 
amputation of the digit is warranted, or that the Veteran's right 
thumb disability results in limitation of other fingers or 
interference with the overall function of the right hand.  

In order to be evaluated as an amputation, there must be 
ankylosis of both the carpometacarpal and interphalangeal joints 
with either in extension or full flexion or with rotation or 
angulation of a bone.  However, in this case, there is no 
evidence of ankylosis of the carpometacarpal and interphalangeal 
joints.  As demonstrated by the aforementioned range of motion 
findings, the Veteran has 30 degrees of motion in the 
interphalangeal joint of his right thumb (see August 2010 VA 
examination report), and thus, the joint is not ankylosed.  While 
the Veteran had very limited range of motion, these findings do 
not indicate that the Veteran's joint is immobile or fixed in 
place.  Moreover, the examiner noted that the Veteran was able to 
oppose his thumb, and touch his thumb to his fingers, albeit 
passively.  Therefore, the Board finds that a disability 
evaluation in excess of 20 percent for the right thumb fracture 
is not warranted.  Thus, under the provisions of Diagnostic Code 
5224, the Veteran's disability does not warrant an evaluation as 
an amputation at the metacarpophalangeal joint or through the 
proximal phalanx.  Indeed, the examiner himself opined that the 
disability of the Veteran's right thumb does not result in 
functional impairment congruent with amputation of the digit.  
See August 2010 VA examination report.  

The Board has also considered, along with the scheduler criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  38 C.F.R. 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, 
an increased evaluation for the Veteran's service-connected 
residuals of right thumb fracture is not warranted on the basis 
of functional loss due to pain or weakness in this case, as the 
Veteran's symptoms have already been contemplated by the 20 
percent rating already assigned.  In this regard, the Board 
observes that the Veteran complained of increasing pain, 
tenderness and weakness as a result of his right thumb fracture.  
However, the effect of the weakness, tenderness and pain in the 
Veteran's right thumb are contemplated in the currently assigned 
20 percent disability evaluation under Diagnostic Code 5214.  

Indeed, the December 2004 and October 2007 rating decisions, as 
well as the June 2009 SOC, and the September 2009 and September 
2010 SSOCs specifically contemplated and discussed this pain, 
weakness, decreased range of motion and overall functional loss 
in the grant of the 20 percent disability evaluation under 
Diagnostic Code 5214.  The Veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Although the August 2010 examiner noted that initial 
range of motion in the Veteran's wrist and hand is limited by 
pain, the Veteran did not exhibit increased pain, weakness, 
fatigability, incoordination or change in his range of motion 
upon repetition.  Therefore, the Board finds that the 
preponderance of the evidence is against a higher evaluation for 
the Veteran's residuals of right thumb fracture.  

Additionally, as the record contains no evidence showing that the 
Veteran is entitled to a higher rating for his service-connected 
residuals of right thumb fracture at any point during the instant 
appeal, no staged ratings are appropriate.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board finds that 
the current 20 percent evaluation is appropriate for the entirety 
of the rating period.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

III.  Extraschedular Consideration

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulations, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular scheduler standards.  38 C.F.R. 
§ 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set 
forth a three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the Veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the Veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is, 
whether the Veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.  

Here, the evidence of record does not reflect that the Veteran's 
right wrist and thumb disability pictures are so exceptional as 
to not be contemplated by the rating schedule.  There is no 
unusual clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.  
The rating criteria for the Veteran's service-connected right 
wrist disorder and thumb fracture contemplate his symptoms, 
including pain and restricted movement, and there are no symptoms 
left uncompensated or unaccounted for by the assignment of a 
schedular rating.  As such, the threshold issue under Thun is not 
met and any further consideration of governing norms or referral 
to the appropriate VA officials for extraschedular consideration 
is not necessary.

In short, the evidence does not support the proposition that 
these service-connected disabilities present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2010).  Thus, referral of these issues to the 
appropriate VA officials for consideration of an extraschedular 
evaluation is not warranted.  


ORDER

An evaluation in excess of 30 percent for service-connected loss 
of motion of the right wrist is denied.  

An evaluation in excess of 20 percent for service-connected 
residuals of a fracture of the proximal head of the right first 
metacarpal joint is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


